Citation Nr: 0119662	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  94-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher rating for ankylosing spondylitis 
of the lumbosacral spine, initially rated as 40 percent 
disabling.

2.  Entitlement to a higher rating for ankylosing spondylitis 
of the cervical spine, currently rated as 40 percent 
disabling.

3.  Entitlement to a higher rating for ankylosing spondylitis 
of the thoracic spine, currently rated as 20 percent 
disabling.

4.  Entitlement to a higher rating for ankylosing spondylitis 
of the temporomandibular joints, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had over fourteen years of active service from 
March 1978 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from 1993 RO rating decisions that granted service connection 
for ankylosing spondylitis of the entire spine and for 
ankylosing spondylitis of temporomandibular joints, and 
assigned the following disability evaluations, effective from 
February 1993:  (1) 40 percent, lumbosacral spine; (2) 30 
percent, cervical spine; (3) 10 percent, thoracic spine; and 
(4) 10 percent, temporomandibular joints.  The veteran 
submitted a notice of disagreement in September 1993, and the 
RO issued a statement of the case in January 1994.  
Correspondence received from the veteran in February 1994 was 
accepted by the Board as a substantive appeal, in lieu of VA 
Form 9.  In August 1994, the veteran testified at a hearing 
before an RO hearing officer.  

In March 1996, the Board remanded the case for further 
development.  In December 1996, the RO increased the ratings 
for ankylosing spondylitis of the cervical spine to 
40 percent, and for ankylosing spondylitis of the thoracic 
spine to 20 percent-both effective from the original date of 
claim in February 1993.  The veteran continued his appeal.  
In November 1998, the Board remanded the case for additional 
examinations and for clarification of appellate issues.  In 
November 2000, the RO increased the rating for ankylosing 
spondylitis of temporomandibular joints to 30 percent, 
effective from the original date of claim in February 1993. 
The veteran has continued his appeal.

In November 2000, the RO granted entitlement to a total 
rating for compensation purposes based on individual 
unemployability, effective from the original date of claim in 
February 1993.  The record reflects no disagreement with that 
determination.  In light of the favorable action taken by the 
RO, the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability is 
rendered moot.



FINDINGS OF FACT

1.  Symptoms of ankylosing spondylitis of the lumbar spine 
produce no more than favorable ankylosis.

2.  Symptoms of ankylosing spondylitis of the cervical spine 
produce no more than unfavorable ankylosis.
 
3.  Symptoms of ankylosing spondylitis of the thoracic spine 
produce no more than favorable ankylosis.

4.  Neither version of the regulations for rating limited 
motion of temporomandibular articulation is advantageous to 
the veteran.

5.  Ankylosing spondylitis of the temporomandibular joints is 
manifested primarily by limited inter-incisal movement of 18 
millimeters, limited lateral excursion of 3 millimeters, 
muscular spasm affecting speech, pain associated with 
arthritis, and fatigue with prolonged talking or eating.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
ankylosing spondylitis of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Codes 5002, 5292 (2000).

2.  The criteria for a rating in excess of 40 percent for 
ankylosing spondylitis of the cervical spine are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5002, 5287 (2000).

3.  The criteria for a rating in excess of 20 percent for 
ankylosing spondylitis of the thoracic spine are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5002, 5288 (2000).

4.  The criteria for a rating in excess of 30 percent for 
ankylosing spondylitis of temporomandibular joints are more 
closely approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.150, Code 9905, effective prior to and as of 
Feb. 17, 1994; DeLuca v. Brown, 8 Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was treated for 
arthritis beginning in 1985.

A report of medical examination for Medical Board purposes in 
September 1992 reflects that the arthritis initially 
presented with early morning back stiffness with some mild 
neck pain.  In 1986, the veteran was diagnosed with possible 
ankylosing spondylitis.  In 1991, the veteran had a motor 
vehicle accident and, since then, he noticed progressively 
worsening neck stiffness with severe decrease in his range of 
motion.  

Upon examination of the veteran's neck, there was significant 
paraspinal muscle spasm with straightening of the cervical 
spine; lateral range of motion of the neck was limited to 
about 45 degrees in either direction.  There was marked 
muscle spasm and tenderness of the upper shoulder muscles.  
Examination of the back revealed severe straightening of the 
normal lumbar curvature; forward flexion revealed only 2 
centimeters of distraction with straightening of the spine.  
At rest, his posture revealed lumbar and hip flexion without 
knee flexion deformities.  

The diagnosis was ankylosing spondylitis.  The examiner noted 
that the veteran had a progressively worsening ankylosing 
spondylitis with severe disability.  A Physical Evaluation 
Board found that the veteran should be separated from active 
duty, based on the diagnosis of ankylosing spondylitis, rated 
40 percent disabling under VA Diagnostic Code 5099-5002.

The veteran underwent a VA examination in March 1993.  He 
reported that he was medically retired from service with a 40 
percent disability for ankylosing spondylitis involving his 
entire spine and temporomandibular joints. Upon examination, 
the veteran was able to get up and down and out of the chair, 
and on and off the table with great difficulty.  He walked 
with his back rigid and a slow, deliberate gait; his carriage 
was erect.  He could only open his mouth about one-third of 
the way; his jaws "would hardly open up."

The cervical spine had essentially no movement.  He had a 
trace of flexion, no extension, and just a trace of rotation 
and no side-bending.  The lumbar spine flexed to 30 degrees 
only and extended to 10 degrees; side-bending and rotation 
were each only 15 degrees right and left.  Straight leg 
raising was possible to 45 degrees right and left, with a 
negative Lasegue sign.  Diagnoses were ankylosing spondylitis 
involving the entire spine, but most severe in the cervical 
area; and ankylosing temporomandibular joints.

An August 1993 RO rating decision granted service connection 
for ankylosing spondylitis of the entire spine and for 
ankylosing spondylitis of temporomandibular joints, and 
assigned the following evaluations effective from February 
1993:  (1) 40 percent, lumbosacral and thoracic spine; (2) 30 
percent, cervical spine; and (3) 10 percent, 
temporomandibular joints.

The RO issued a corrective rating in October 1993, granting 
separate ratings for ankylosing spondylitis of the 
lumbosacral spine, and for ankylosing spondylitis of the 
thoracic spine, as follows:  (a) 40 percent, lumbosacral 
spine; and (b) 10 percent, thoracic spine.

The veteran testified at a hearing in August 1994 to the 
effect that the ankylosing spondylitis made it difficult for 
him to turn, to tie his shoes, to bend over and lift 
anything, and to work.

The veteran underwent a VA examination in January 1995, and 
reported experiencing symptoms of ankylosing spondylitis 
since service.  He related that he has been unable to run, 
secondary to pain, and is taking medications daily for relief 
of chronic neck and back pain.  He reported no peripheral 
arthritis, other than shoulders and hips.

Upon examination, the veteran walked in a fixed state of neck 
flexion.  He demonstrated marked decreased range of motion in 
the cervical spine, with an inability to flex his neck more 
than 5 degrees beyond its already fixed flexion state of 
approximately 10 degrees.  His extension was quite limited, 
as well as lateral and side-to-side rotation.  The examiner 
noted that these were limited secondary both to pain as well 
as to mechanical forces inhibiting any neck rotational 
movements.  

There was tenderness over the C2-C3 region, as well as the 
high thoracic region.  The veteran demonstrated some loss of 
lumbar lordosis, and Schober's test was positive-going from 
approximately 10 centimeters to only 12 centimeters with 
forward flexion.  Finger distance to floor on full forward 
flexion remained at about 1-1/2  feet.  The veteran 
demonstrated minimal thoracic expansion on full inhalation.  

The examiner noted that x-rays revealed no lumbar or thoracic 
pathology yet and showed flowing syndesmophytes bridging the 
C3-C4 level, which was atypical for a presentation of 
ankylosing spondylitis and more characteristic of a Reiter's 
type of arthritis; treatment and management of care, however, 
were essentially the same.

Private medical records, dated in January 1995, reflect that 
the veteran had active ankylosing spondylitis with 
progression of his symptoms, in spite of the fact that he had 
been on a physical therapy program.

X-rays taken in February 1995 revealed interval progression 
of changes which were consistent with presumptive diagnosis 
of ankylosing spondylitis.  There was progressive 
syndesmophyte formation within the cervical spine, and 
progressive erosive change within sacroiliac joints.

The veteran underwent a VA examination in April 1996.  He 
reported that his back had gradually gotten stiffer, and that 
he had more pain in the cervical lumbosacral areas.  He 
related that it was difficult to drive a car.  He reported 
pain in his lower back and neck, and an inability to really 
turn.  He related that he slept on his side.

Upon examination, the cervical spine was flexed to 10 degrees 
and lifted to 5 degrees to the left.  He had essentially no 
motion beyond that point, either in flexion, extension, side-
bending, or rotation.  The examiner noted that this appeared 
to be due to rigidity of the spine, but it could possibly be 
due to his muscles being tightened because of reluctance to 
move because of pain.  There was essentially no motion in the 
thoracic spine; it, too, turned and rotated only to zero 
degrees.  The lumbar spine was able to flex to about 30 
degrees; most of this was hip motion, and about 50 percent of 
it was motion in the back, largely above the L3 level and 
between T12 and L3.  From the distal, the back was quite 
stiff; side-bending was 10 degrees to the left and 15 degrees 
to the right, and rotation was about 5 degrees right and 
left.  

The veteran moved with difficulty; he got up and down from a 
chair with difficulty.  The examiner suspected that the 
veteran fatigued easily because of the difficulty in walking 
and going up and down stairs, and having to turn his whole 
body to everything, and that any activity he did was impaired 
by lack of motion in the lumbar spine.  X-rays reflected 
changes consistent with ankylosing spondylitis.  The veteran 
was diagnosed with ankylosing spondylitis involving the 
entire spine, etiology unknown at this time.

A December 1996 RO rating decision increased the evaluation 
for ankylosing spondylitis of the cervical spine from 30 
percent to 40 percent, and for ankylosing spondylitis of the 
thoracic spine from 10 percent to 20 percent-effective from 
February 1993.

The veteran underwent a VA dental and oral examination in 
July 1999.  He complained of limited opening of his mouth and 
of what he termed tingling of the jaws.  He was able to eat 
most foods, if he was able to get food into his mouth.  He 
indicated that he did not have much pain, but there was a 
tightness of the jaws which was worse in the morning and got 
better as the day progressed.  The examiner noted spasm of 
facial muscles that caused the veteran to stutter.  The pain 
that he did have seemed to be exacerbated when he had 
exacerbations of his arthritic condition (seasonal, and 
changes in weather).

Upon examination, maxillary opening of the jaw was 18 
millimeters with no deviation and pain when stretched; right 
lateral excursion was 3 millimeters, cusp and end occlusion; 
left lateral excursion was [illegible] millimeters, cusp and 
end occlusion.  Protrusive was 2 millimeters with no 
deviation; the veteran had a class I occlusion.  
Temporomandibular joint panelipse showed little or no joint 
space in the right or left temporomandibular joints; open and 
closed views showed no anterior translation of the condylar 
heads.  

The diagnosis was right and left temporomandibular joints 
with inability to translate down the articular eminence.  The 
veteran had some pain associated with arthritis.  It was the 
examiner's opinion that there was a fatigability factor, in 
that with prolonged talking or eating, the veteran had 
muscular spasm which affected his speech.

A November 2000 RO rating decision increased the evaluation 
for ankylosing spondylitis of temporomandibular joints from 
10 percent to 30 percent, effective from February 1993.

Statements of the veteran in the claims folder are to the 
effect that the ankylosing spondylitis of his spine and 
temporomandibular joints is of a greater severity than for 
which he is being compensated.

II.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claims via the statement of the case and 
supplemental statements of the case.  The statement of the 
case and supplemental statement of the case contained the 
criteria for higher evaluations.  

The veteran has also been afforded examinations that contain 
all of the findings necessary to evaluate his disabilities.  
All treatment records identified by the veteran have been 
associated with the claims folder.  The Board finds that all 
relevant evidence has been obtained with regard to the claims 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

III.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claims for increased ratings, the 
Board considers the evidence of record.  The medical findings 
are compared to the criteria set forth in VA's Schedule for 
Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

Ankylosing spondylitis is rheumatoid inflammation of the 
vertebrae.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 1566 (27th 
ed. 1988)).  A 100 percent evaluation is warranted for 
rheumatoid arthritis when it results in constitutional 
manifestations associated with active joint involvement which 
are totally incapacitating.  Chronic residuals of rheumatoid 
arthritis may also be evaluated on the basis of limitation of 
motion or ankylosis under the appropriate diagnostic codes 
pertaining to disability of the specific joint or joints 
involved.  When there are disabling chronic residuals as well 
as active disease present, the higher evaluation will be 
assigned.  38 C.F.R. § 4.71a, Code 5002.

A.  Ankylosing Spondylitis of the Lumbosacral Spine,
Cervical Spine, and Thoracic Spine

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).

Ankylosis of the lumbar segment of the spine at a favorable 
angle warrants a 40 percent evaluation.  A 50 percent 
evaluation requires fixation at an unfavorable angle.  38 
C.F.R. § 4.71a, Code 5289.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

Ankylosis of the cervical segment of the spine at a favorable 
angle warrants a 30 percent evaluation.  A 40 percent 
evaluation requires fixation at an unfavorable angle.  38 
C.F.R. § 4.71a, Code 5287.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.

Ankylosis of the dorsal (thoracic) segment of the spine at a 
favorable angle warrants a 20 percent evaluation.  A 30 
percent evaluation requires fixation at an unfavorable angle.  
38 C.F.R.  § 4.71a, Code 5288.

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a noncompensable evaluation.  Moderate 
or severe limitation of motion of the dorsal segment of the 
spine warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Code 5291.

The veteran's ankylosing (rheumatic) spondylitis may be rated 
based on limitation of motion, ankylosis, or an active 
disease process.  The evidence, including the veteran's 
testimony, indicates that the ankylosing spondylitis does not 
result in constitutional manifestations that are totally 
incapacitating.  The record shows that he remains able to 
drive, and attend school.  Under these circumstances, higher 
evaluations may be assignable for residuals of this disorder 
based on limitation of motion or ankylosis.

(1)  Lumbosacral Spine

The evidence indicates that the veteran is already receiving 
the maximum schedular rating for ankylosing spondylitis of 
the lumbar spine, based on limitation of motion, allowed by 
Diagnostic Code 5292.  

The evidence shows that the veteran retains motion of the 
lumbar spine and does not have ankylosis at an unfavorable 
angle.  At the time of the veteran's VA examination in April 
1996, the lumbar spine was able to flex to about 30 degrees, 
although most of this was hip motion and the examiner 
attributed about half of it to motion of the back.  While the 
veteran moved with great difficulty and had difficulty 
getting up and down from a chair, the ankylosing spondylitis 
of the lumbosacral spine does not appear to more closely 
approximate the criteria for an unfavorable ankylosis rating.  
38 C.F.R. § 4.7.  

Where a veteran is in receipt of the highest schedular rating 
for limitation of motion, and a higher rating requires 
ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
pertaining to functional impairment are not for application.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board 
finds that there is no basis for providing more than a 40 
percent rating for severe limitation of motion of the lumbar 
spine under Diagnostic Code 5292.

The Board finds that the evidence shows that this level of 
impairment due to ankylosing spondylitis of the lumbar spine 
has existed since the effective date of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, a "staged" 
rating is not indicated.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107).

(2)  Cervical Spine

The veteran is already receiving the maximum schedular rating 
for ankylosing spondylitis of the cervical spine, based on 
ankylosis, allowed by Diagnostic Code 5287.  X-ray and 
physical examinations have shown that he does not have 
complete bony fixation of the spine so as to warrant a higher 
evaluation under Diagnostic Code 5286.

The evidence reflects that the veteran's cervical spine is 
flexed to 10 degrees and lifted to 5 degrees to the left, and 
that he does not have motion beyond that point-either in 
flexion, extension, side-bending, or rotation. The report of 
his VA examination in April 1996 indicates that the veteran 
essentially has no motion in this segment of the spine.  

The examiner found that the lack of motion appeared to be due 
to rigidity of the spine, the VA examiner also noted the 
possibility that the veteran's muscles may have tightened 
because of the veteran's reluctance to move due to pain (as 
opposed to bony fixation).  The RO assigned a 40 percent 
rating for ankylosing spondylitis of the cervical spine based 
on findings that the flexed angle of the cervical spine was 
unfavorable.  There is no basis for awarding an evaluation in 
excess of 40 percent.

Accordingly, a rating higher than 40 percent is not 
warranted, and the claim is denied.  In this regard the 
evidence is not in equipoise, but is against a higher rating.  
Thus the benefit of the doubt cannot be applied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).  Lastly, the evidence shows that this 
level of impairment due to ankylosing spondylitis of the 
cervical spine has existed since the effective date of the 
claim.  Fenderson, 12 Vet. App. 119.

(3)  Thoracic Spine

A review of the record shows that a 20 percent rating has 
been assigned for ankylosing spondylitis of the thoracic 
spine under Diagnostic Code 5288, based on ankylosis.  Under 
that diagnostic code, a higher evaluation would require 
unfavorable ankylosis.

The overall evidence, including the report of his VA 
examination in April 1996, indicates that the veteran 
essentially has no motion of this segment of the spine.  The 
thoracic spine was able to turn and rotate only to zero 
degrees.  The evidence does not indicate that the ankylosis 
of the thoracic spine is at an unfavorable angle.  The 
examiner conducting the July 1999 examination noted that the 
veteran did not have kyphosis, and that his back was fused in 
"as good a position as any."

Accordingly, a rating higher than 20 percent is not 
warranted, and the claim is denied.  In this regard the 
evidence is not in equipoise, but is against a higher rating.  
Thus the benefit of the doubt cannot be applied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).  This level of impairment due to 
ankylosing spondylitis of the thoracic spine has existed 
since the effective date of the claim.  Fenderson, 12 Vet. 
App. 119.

B.  Ankylosing Spondylitis of Temporomandibular Joints.

Any definite limitation of motion of the temporomandibular 
articulation interfering with mastication or speech warrants 
a 10 percent evaluation.  Limitation of motion of the 
temporomandibular articulation to 1/2 inch (12.7 millimeters) 
warrants a 20 percent rating.  A 40 percent evaluation 
requires that motion be limited to 1/4 inch (6.3 
millimeters).  38 C.F.R. § 4.150, Code 9905, (effective prior 
to February 17, 1994).

The provisions for 38 C.F.R. § 4.150, Diagnostic Code 9905, 
for evaluation of temporomandibular articulation interfering 
with mastication or speech were amended effective on February 
17, 1994.  59 Fed. Reg. 2529-2530 (1994).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPEC 3-2000.

Under revised provisions, limitation of motion of the 
temporomandibular articulation is rated as follows:  A 10 
percent rating requires limitation of the range of lateral 
excursion from 0 to 4 millimeters, or of limitation of the 
range of inter-incisal motion from 31 to 40 millimeters.  A 
20 percent rating is warranted for limitation of the range of 
inter-incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters.  38 C.F.R. § 4.150, 
Code 9905, effective from February 17, 1994.

A review of the record shows that the RO assigned a 30 
percent rating, based upon findings showing limited motion of 
inter-incisal movement between 11 millimeters and 20 
millimeters.

A report of the veteran's dental examination in July 1999 
reflects that he did not report much pain, and that limited 
opening of the maxillary to 18 millimeters, and limited 
lateral excursion to 3 millimeters.  There was no pain when 
stretched, and pain associated with arthritis.  Pain may 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's statements to the 
effect that he has a tightness of the jaws, which is worse in 
the morning and gets better as the day progresses.  38 C.F.R. 
§§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.  The evidence also 
reflects a fatigability factor with prolonged talking or 
eating, and muscular spasm affecting speech. 

The record does not contain any findings of limitation of 
motion that would warrant an evaluation in excess of the 
current 30 percent under either version of the law.  The 
veteran has not been reported to have additional limitation 
of motion due to functional factors.  At times he does 
experience fatigability interfering with speech, but that is 
one of the criteria contemplated for a 10 percent evaluation 
under the old criteria.

The Board finds that the evidence shows that this level of 
impairment has existed since the effective date of the claim.  
Fenderson, 12 Vet. App. 119.  Accordingly, a "staged" 
rating is not indicated.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.

Extraschedular Ratings

The RO has determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral for consideration of an extraschedular evaluation.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

The disabilities at issue in this appeal have not required 
any periods of recent hospitalization.  The veteran is not 
currently employed, so his disabilities are not causing 
marked interference with current employment.  VA has already 
recognized the impact of his service-connected disabilities 
on his ability to maintain employment by the award of a total 
rating.


ORDER

An initial rating greater than 40 percent for ankylosing 
spondylitis of the lumbosacral spine is denied.

An initial rating greater than 40 percent for ankylosing 
spondylitis of the cervical spine is denied.

An initial rating greater than 20 percent for ankylosing 
spondylitis of the thoracic spine is denied.

An initial rating greater than 30 percent for ankylosing 
spondylitis of the temporomandibular joints is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

